I- IL E. U
                                                        COURT OF APPEALS DIV I
                                                         STATE OF WASHINGTOk
                                                         2019FE3—5 P1112:11


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 MASCO CORP.,                                   No. 77478-6-I

                            Appellant,          DIVISION ONE

               v.                               UNPUBLISHED OPINION

 CARLOS ANGULO,

                             Respondent.        FILED: February 5, 2019


       CHUN, J.   —   Carlos Angulo worked as an insulation installer for Masco

Corporation (Masco) for nearly two decades. He developed degenerative disc

disease of the cervical spine and filed an occupational disease workers’

compensation claim with the Department of Labor & Industries (the Department).

The Department allowed the claim, and Masco protested the decision. An

Industrial Appeals Judge (IAJ) reversed the Department’s decision. The Board of

Industrial Insurance Appeals (the Board) reversed the IAJ’s decision and

reinstated the claim. Masco appealed, and the superior court conducted a bench

trial. The trial court affirmed the decision of the Board allowing the claim for an

occupational disease. We affirm.

                                   BACKGROUND
       Masco is a self-insured employer. Angulo worked for Masco for 19 years,

installing insulation in both residential and commercial buildings. In January

2013, Angulo had a workplace accident and sustained a major lower back injury.
No. 77478-6-112


As a result of this injury, Dr. Sanford Wright performed lumbar surgery on

Angulo’s back in May 2013.1 Shortly before this surgery, Angulo reported pain in

his neck, right shoulder, and right arm down to his little finger.

         Due to this neck and shoulder pain, Angulo filed a workers’ compensation

occupational disease claim alleging injury as of January 2013. This occupational

disease claim did not relate to the prior lower back injury and surgery. The

Department allowed the claim on December 9, 2014 and affirmed that decision

on January 15, 2015.

         Hearing Before the IAJ. Masco subsequently appealed to the Board. An

IAJ conducted alive hearing on November 16, 2015, with testimony from Angulo

through a Spanish interpreter.

         Angulo testified that he was 54 years old and had received formal

education through only fourth grade in Mexico. He spoke very little English and

typically needed an interpreter for medical appointments.

         Angulo began working for Masco as an insulation installer in 1994, and

worked full-time at this job for about 19 years. Masco paid for installation as

piecework, so Angulo worked as quickly as possible and the job was very fast

paced.

         Angulo described a typical day of his work. Each day began by packing

his truck with an average of 16 large packages of insulation weighing

approximately 70 or 80 pounds each. After he lifted the packages of insulation


           Angulo filed a workers’ compensation claim that the Department accepted. That claim
is not at issue in the current case.


                                               2
No. 77478-6-113


into the truck, Angulo drove to the work site and unloaded the packages and

heavy scaffolding into the building.

        Once he had set up his job site, Angulo would put on his equipment,

including a pouch (containing his stapler, hammer, and knife) and stilts. He often

spent four or five hours on stilts to install insulation in ceilings, high walls, and

around ventilation systems. Sometimes Angulo needed to go down into crawl

spaces to work.

       To perform his job, Angulo had to look up constantly with his neck bent

backward. He also had to raise his arms over his shoulders to work. He spent

hours each day in this position. He testified that by the end of the day his neck

“was just done.”

       Angulo described his neck pain. He experienced stabbing pain in his

shoulders and pressure in his neck. He described his pain as moderate on good

days, but on bad days, he could not move his neck. The pain started in his neck

and shoulders and traveled up to his head. He also experienced numbness on

the side of his face and very frequent numbness and tingling in his arms. The

numbness and tingling went around the circumference of the arm and affected

his fingers.

       Angulo could not recall exactly when the neck and shoulder pain began,

but he estimated the symptoms started after about six years of installing

insulation. He said the pain and discomfort progressed and worsened over time.

The pain became more intense and limited his ability to work. Angulo testified he

did not pay attention to the pain at the beginning, but as the pain worsened he


                                            3
No. 77478-6-1/4


noticed he needed to take more small breaks and bring his arms down to reduce

the pain. In addition, insulating parking garages took a heavy toll on his neck,

and he stopped working those jobs during his last five years of employment with

Masco.

       Angulo said that, despite the worsening pain, he never alerted his

supervisors at work because he needed the money from his job. Angulo said he

worried Masco would send him to a doctor who would say he could no longer

work. Angulo said, My bills were not going to wait for me to get back to work, so

no, I simply could not do that. It was much too much to miss even one day, just

too much.”

       In addition to Angulo’s testimony, the IAJ received medical evidence

through perpetuation depositions, summarized here:

       Michael Santoro, M.D. Occupational medicine physician Dr. Michael

Santoro served as Angulo’s attending physician for his cervical spine disease.

Dr. Santoro began treating Angulo in January 2015. At the time of referral,

Dr. Santoro noted Angulo had neck pain radiating into both arms. Angulo

experienced tightness of the right side of the neck with numbness traveling into

his arms, especially on the right side. Upon initial examination in January 2015,

Dr. Santoro found limited neck mobility, especially with respect to extending the

neck or bending it backwards. Angulo also had significantly limited range when

turning or rotating the neck and bending it toward the side. When Dr. Santoro




                                        4
No. 77478-6-115


performed the Spurling’s maneuver,2 Angulo experienced pain in his neck but not

radiating into his arms. Angulo had tenderness in the muscles throughout his

neck, trapezius muscle, and sternomastoid muscle. His neck appeared

straighter, without the normal, gentle forward curve.

        According to Dr. Santoro, Angulo’s neurological examination revealed

normal strength and sensation to both arms except “{hje was able to feel pinprick

in his left hand and had generally diminished sensation, but nothing that I could

find that was in what is called a dermatomal pattern that correlated to a specific

nerve.” Angulo had absent reflexes at the brachioradialis on both right and left,

indicating a potential impairment of the nerve at cervical spine level 06 or C7.

        Dr. Santoro described the results of the MRI of Angulo’s neck from

December 2013:
                An MRI was performed of his neck in December of 2013 that
        showed multilevel spondylosis, which is wear, bone spurs and
        crowding of the spine. That was at the lower levels, mainly on the
        right side, with narrowing of the exit points, where the nerves exit the
        spinal cord traveling into the arms. There was likely pinching of the
        nerves as they were trying to exit the spinal cord, although the spinal
        cord itself was not being compressed by these changes in his neck.
Dr. Santoro noted a wear-type pattern involving bone spurs and crowding of the

nerves in various areas, but most significantly at 05-6 and 06-7. Dr. Santoro

described further features of the MRI, including reactive endplate edema

between the sixth and seventh vertebrae indicating acute and chronic

inflammation where the discs and vertebrae come into contact. The MRI showed



        2 This involves extending the neck as best as possible and then turning it to the side and

applying gentle compression.

                                                 5
No. 77478-6-1/6


evidence of narrowing of the foramen,3 which likely resulted in impingement on

the nerves.

        Based on his examination and the MRI, Dr. Santoro diagnosed neck strain

with degeneration of cervical discs and cervical spine stenosis. Dr. Santoro

opined that work activities either caused or permanently aggravated Angulo’s

cervical condition. He further explained this conclusion as follows:
        [l]n all of us, as we get older, there are some of these degenerative
        problems that appear in the cervical spine, but the degree of changes
        that were seen on the MRI scan, I believed, were more advanced than
        what I would expect to see in someone who was 53 years old at the
        time that I saw Mr. Angulo, and that the nature of his work, in
        performing sustained overhead work with his neck extended, was a
        significant factor and contributing to the development of this problem.
         According to Dr. Santoro, Angulo’s job involving heavy lifting and

working with his neck bent backwards put significant strain on the small

joints in the back of the neck, which “are not really meant to be loaded.”

The weight of overhead lifting combined with extending the neck is “not a

good combination.” Dr. Santoro concluded that Angulo’s work activities as

an insulation installer, on a more probable than not basis, gave rise to and

proximately caused the cervical spine condition.

        Dr. Santoro testified that the American Medical Association Guides to the

Evaluation of Disease and Injury Causation (AMA Guides)4 did not address the

development of cervical spine disease in the context of insulation installation or


          ~ The foramen are the small openings in the bony areas of the spine that allow the nerves
to exit from the spinal cord and travel toward the arms.
          ~ The AMA Guides compiles information about diagnoses and causation to assist in
scientifically determining causation. https://commerce.ama
assn.org/store/catalog/productDetail.jsp?product_id=prodl290007&navAction=push

                                                 6
No. 77478-6-117


any studies pertaining to neck extension for prolonged periods of time or

overhead work. But the AMA Guides did mention repeated overhead lifting as a

risk factor for developing neck pain. Furthermore, Dr. Santoro noted the AMA

Guides is not an exhaustive compilation of studies and research on causation.

       Sanford Wright, M.D. Dr. Wright began treating Angulo for his cervical

spine condition in November 2013. Upon examination, Dr. Wright noted

tenderness at the back of the neck, limited range of motion in the neck, and

decreased sensation in both arms. Dr. Wright ordered the December 2013 MRI

that revealed narrowing of the nerve openings at the C5-6 and C6-7 disc levels

due to degenerative changes. Dr. Wright characterized the foraminal narrowing

as moderately severe and “significant.”

      At subsequent appointments, Dr. Wright diagnosed symptomatic spinal

cord and nerve pinching and compression. As of March 2014, Dr. Wright

recommended surgery; specifically, a bilateral C5-6 and C6-7 laminectomy to

enlarge the narrowed nerve openings to reduce the pain, numbness, and

weakness.

      In his deposition, Dr. Wright noted the connection between Angulo’s neck

issues and his employment:
             After 18 years of work, the pain became so great, he could no
      longer do overhead work, or any work for that matter. This due to
      his neck, shoulder and upper extremity pain on both sides.
            His activity, his work activity, aggravated the degenerative
      changes in the spine that in turn caused stenosis or narrowing of the
      nerve openings or foramina, which in turn brought about significant
      nerve root compression and pain, nerve pinching. Surgery was
      needed to free up the nerves at those sites.



                                          7
No. 77478-6-1/8


Dr. Wright opined that on a more probable than not basis, Angulo’s cervical spine

disease arose naturally and proximately from the distinctive conditions of his

employment as an insulation installer. While Dr. Wright could not give any

evidence-based, science-driven support for this conclusion, he relied on his

36 years of clinical experience.

       John Robertson, M.D. Sports medicine physician Dr. Robertson treated

Angulo for his cervical spine condition from June to September 2014, when he

was no longer on the list of physicians authorized to treat Department patients.

He opined on a more probable than not basis that Angulo’s cervical spine

degeneration was related to his employment as an insulation installer. He

testified that looking up tends to pinch the facet joints, accelerating the normal

degenerative process. He believed that if repetitive neck extension was not the

cause, it certainly contributed to degeneration of the cervical spine.

       Roman Kutsy, M.D. Masco hired neurologist Dr. Roman Kutsy to review

medical records and conduct an independent medical examination of Angulo.

Dr. Kutsy conducted this examination in September 2015.

       Dr. Kutsy stated that, as best he could determine, Angulo experienced

neck pain on and off for about ten years, flaring up significantly after the back

operation. Dr. Kutsy described Angulo’s pain as located in the back of the neck

and spreading to the shoulders. Angulo experienced the pain on both sides,

initially more severe on the left but then it became more severe on the right side.

Angulo had headaches starting in the upper part of his neck as pressure,

unrelieved by anti-inflammatory medication. Dr. Kutsy explained that Angulo


                                          8
No. 77478-6-119


described feeling numbness in the neck, spreading to both shoulders, down the

length of the arms, and into his fingers. Dr. Kutsy opined that numbness was an

unusual complaint for someone with cervical spine problems.

         Dr. Kutsy reviewed the December 2013 MRI and noted Angulo’s

symptoms did not correspond to his expectations based on the MRI. In

particular, he believed the pattern of numbness in the neck, arms, and fingers did

not correlate with the objective findings of the MRI. Dr. Kutsy disagreed with the

radiologist’s finding of severe disease, describing the level of cervical spine

degeneration as “modest.”

        Dr. Kutsy testified he had a difficult time examining Angulo because of

significant “self-preservation behavior.”5 He found “give-way weakness”

related to poor effort, but Dr. Kutsy could not determine whether the poor effort

stemmed from pain or volition. Angulo’s range of motion in his neck was

significantly and unexpectedly limited for a person without extensive neck fusion.

Angulo demonstrated an “out-of-proportion response” to touch in his neck and

shoulders. Dr. Kutsy also found the sensory examination surprising, with

decreased sensation in unexpected areas for someone with neck pain.

        Dr. Kutsy found no signs that Angulo suffered from a pinched nerve,

because Angulo did not present with abnormal motor findings, changes in

strength, muscle atrophy, changes in reflexes, or sensation following the nerve

roots. He did not believe Angulo had an impairment or condition relating to his
          ~ Dr. Kutsy identified similar guarding behavior in notes from other physicians. A
December 2013 report from Dr. Seib notes diffuse tingling and pain that does not follow any
distribution of spinal roots. In October 2014, Dr. Alma Garcia wrote, “Difficult to ascertain
weakness due to claimant’s effort.”


                                                 9
No. 77478-6-I/iC


cervical spine. The history of normal neck examinations led Dr. Kutsy to

conclude, “there were no cervical issues, period, which    .   .   .   confirms an opinion

that his MRI is probably irrelevant and just shows something which is very, very

corn mon.”

       According to Dr. Kutsy, the condition affects most people in Angulo’s age

group and progresses naturally, independent of employment. He explained that

based on the AMA Guides, occupational exposure did not create recognizable

risk factors for cervical spine disease. Dr. Kutsy testified that flexion and

overhead work do not contribute to cervical spine disease, and lifting 50

kilograms of weight had a weak association with cervical spine symptoms.

Dr. Kutsy concluded Angulo’s cervical spine condition on a more probable than

not basis did not arise as a proximate condition of his employment. He opined

Angulo had a pre-existing degenerative condition of the cervical spine that was

not aggravated by employment.

       S. Daniel Seltzer, M.D. Dr. Seltzer, an orthopedic surgeon, reviewed

Angulo’s medical records. Masco hired him to conduct an independent physical

examination, but due to scheduling confusion, Dr. Seltzer did not personally

examine Angulo. Based on the December 2013 MRI, Dr. Seltzer opined Angulo

had multilevel degenerative changes in most of the disc spaces in his neck with

most severe involvement at C5-6 and C6-7. Angulo had mild to moderate

foraminal stenosis.

       In reviewing the records, Dr. Seltzer found Angulo’s first mention of neck

symptoms in April 2013. At that point, Angulo had not worked as an insulation


                                         10
No. 77478-6-I/li


installer since January 2013 due to his lower back injury. Based on the fact that

Angulo had not been working at the time he began reporting the neck pain,

Dr. Seltzer stated, “I would find that to be unusual and an indicator that it is

unlikely that the symptoms would relate to Mr. Angulo’s employment.”

       Dr. Seltzer further opined that the imaging showed findings typical of

people in Angulo’s age range, associated with aging rather than work activities.

He diverged from the radiologist’s interpretation and graded the foraminal

narrowing as mild to moderate, rather than severe. He noted that any nerve

impingement would be moderate rather than severe.

       Dr. Seltzer stated heavy work in and of itself is not a recognized cause of

cervical degeneration in peer-reviewed literature. Dr. Seltzer testified that there

are no physical risk factors that could cause or accelerate degenerative

conditions in the neck, but there are activities that might exacerbate or make an

individual aware of a condition.

       The IAJ’s Decision. The IAJ reversed and remanded the Department’s

order allowing the claim, concluding Angulo’s cervical disc degeneration was not

an occupational disease as it did not arise naturally and proximately out of the

distinctive conditions of his employment. In arriving at that determination, the IAJ

relied on Dr. Seltzer’s and Dr. Kutsy’s descriptions of Angulo’s MRI results as

typical for a person his age. He also cited Dr. Kutsy’s testimony concerning

Angulo’s pain response and inconsistent findings during the physical exam. The

IAJ discounted Angulo’s treating physicians, saying they based their opinions on

inaccurate information about his work history. Finally, the IAJ found


                                         11
No. 77478-6-1/12


unpersuasive Angulo’s reasons for delaying any report of his neck pain. The IAJ

remanded the claim to the Department to issue an order rejecting the claim.

       The Board’s Decision. Angulo requested review of this decision, and the

Board subsequently issued a decision (2-1) and order reversing the IAJ and

affirming the Department’s decision to allow the claim. The Board found the

distinctive conditions of Angulo’s employment required him to look up with his

neck bent backward for hours at a time and to lift up to ten pounds above his

shoulder on a frequent basis. The Board further attributed Angulo’s cervical disc

disease as arising naturally and proximately out of these conditions. The Board

concluded Angulo’s cervical disc disease was an occupational disease and

affirmed his claim. Masco appealed this decision to the superior court.

       The Superior Court’s Decision. The superior court heard oral argument at

a bench trial in August 2017 and issued a written decision on September 19,

2017. The trial court found Angulo’s cervical disc degeneration to be an

occupational disease and affirmed the decision of the Board and the Department.

Masco appeals.

                                     ANALYSIS
   A. Occupational Disease

       Masco claims the trial court erred by affirming the Board’s decision finding

Angulo’s cervical spine degenerative disc condition an occupational disease

under RCW 51.08.140. Specifically, Masco argues that substantial evidence

does not support the trial court’s findings of fact and that the conclusions of law




                                         12
No. 77478-6-1/13


do not flow from those findings. However, the trial court concluded Angulo

suffered from an occupational disease based on its evaluation of the credibility of

various medical evidence. Because the appellate court does not revisit issues of

credibility, we affirm.

       Under the Industrial Insurance Act, “a worker injured in the course of

employment suffers from an ‘occupational disease’ and is entitled to certain

benefits.” Gorre v. City of Tacoma, 184 Wash. 2d 30, 33, 357 P.3d 625 (2015). The

Act defines an occupational disease as “such disease or infection as arises

naturally and proximately out of employment         RCW 51.08.140. The burden

of proving an injury arose naturally and proximately from employment falls on the

worker. Gorre, 184 Wash. 2d at 33.

       To establish that an occupational disease “arises proximately,”

employment conditions must be the proximate cause of the disease such that the

disease would not have been contracted but for the employment conditions.

Street v. Weyerhaeuser Co., 189 Wash. 2d 187, 194, 399 P.3d 1156 (2017).

Competent medical testimony must establish the causal connection such that

claimant’s employment probably, not merely possibly, caused the condition. QJ~y

of Bellevue v. Raum, 171 Wash. App. 124, 140, 286 P.3d 695 (2012). The trier of

fact should give special consideration to the opinion of the attending physician.

Chalmers v. Dept of Labor & lndus., 72 Wash. 2d 595, 599, 434 P.2d 720 (1967);

Hamilton v. Dept of Labor & lndus., 111 Wash. 2d 569, 571 761 P.2d 618 (1988).

      “To satisfy the ‘arises naturally’ requirement, a worker must prove the

occupational disease came about as a natural consequence of distinctive


                                        13
No. 77478-6-1/14


employment conditions.” Street, 189 Wash. 2d at 195. This proof of simple

causation does not require expert opinion. Street, 189 Wash. 2d at 195.

        A modified standard of review applies in industrial insurance appeals.

Gorre, 184 Wash. 2d at 36. The superior court reviews decisions de novo, relying

on the certified Board record. Raum, 171 Wash. App. at 139. The Board’s order is

presumed correct and the party challenging the Board’s decision carries the

burden on appeal. Gorre, 184 Wash. 2d at 36; ROW 51.52.115. “The superior

court can make its own findings or reach a different result only if the judge finds

by a preponderance of the evidence that the Board’s findings and decision are

erroneous.” Gorre, 184 Wash. 2d at 36.

       On appeal of an industrial insurance claim from the superior court, the

appellate court reviews the record to determine “whether substantial evidence

supports the findings made after the superior court’s de novo review and whether

the conclusions of law flow from the findings.” Gorre, 184 Wash. 2d at 36. The

appellate court does not examine issues of credibility as “credibility

determinations remain solely for the trier of fact in a workers’ compensation

claim.” Zavala v. Twin City Foods, 185 Wash. App. 838, 869, 343 P.3d 761 (2015)

       Dr. Kutsy testified that the AMA Guides did not recognize repetitive

looking up and overhead work as a cause of cervical degenerative changes. The

trial court found this testimony lacking in accuracy and credibility. Instead, the

trial court relied on Dr. Santoro’s discussion of a quote in the AMA Guides “about

performing repeated   .   .   .   overhead lifting as a risk factor for developing neck

pain,” as well as Dr. Santoro’s statement that the AMA Guides summarizes


                                                 14
No. 77478-6-1/15


scientific studies but is not exhaustive. The trial court evaluated the conflicting

testimony and made a credibility determination in favor of Dr. Santoro.

        Similarly, the trial court found Dr. Santoro’s testimony credible on the MRI

findings. Masco argues the court erred by discounting Dr. Seltzer’s testimony

that Angulo’s MRI results showed only mild cervical degeneration consistent with

normal aging and relying on Dr. Santoro’s statements to the contrary. The trial

court found Dr. Seltzer’s testimony in conflict with Dr. Santoro’s testimony,

requiring a credibility determination. After weighing the testimony, the trial court

concluded the medical evidence supported Dr. Santoro’s testimony and found

Dr. Seltzer’s process and conclusions lacked credibility.

        Finally, Masco also claims the trial court erred in finding Angulo credible

despite his contradictory statements and lengthy delay in reporting his cervical

spine symptoms. The trial court concluded Angulo’s delayed report of back pain

resulted from human frailty rather than deception and Angulo’s loss of reflexes

proved credibility.

        Each of Masco’s contentions that substantial evidence does not support

the trial court’s findings of fact relates to credibility determinations. But a

credibility determination is not subject to review on appeal. State v. Mines, 163
Wash. 2d 387, 391, 179 P.3d 835 (2008). We will not revisit these issues.6

         6 The Zavala court addressed this deference in workers’ compensation cases where the

trial court reads transcripts rather than hears testimony from live witnesses:
         Ana Zavala questions why this reviewing court should defer to the trial court’s
         findings with regard to credibility of witnesses when the trial court read a transcript
          rather than watched and heard the witnesses. This questioning is legitimate.
          Nevertheless, under precedent, credibility determinations remain solely for the trier
         of fact in a workers’ compensation claim. cantu v. De~’t of Labor & Indus., 168
Wash. App. 14[, 22, 277 P.3d 685] (2012). The law may assume that the superior


                                               15
 No. 77478-6-1/16


        As a result of the credibility determinations, the evidence supports the trial

court’s statement that “[a} ‘severe’ finding would not be consistent with normal

aging.” The conclusion that Angulo suffers from an occupational disease flows

logically from the severe cervical spine degeneration inconsistent with normal

aging and the additional credible medical testimony on causation. Therefore,

substantial evidence supports the trial court’s decision.

    B. Evidence Outside the Record

        Masco contends the trial court committed prejudicial error by considering

evidence outside the Board’s hearing record during oral arguments. Specifically,

Masco takes exception to the trial court’s examination of the MRI report and

medical chart entries, as well as consideration of its own thoughts on Angulo’s

language barrier, the process of spine degeneration, and the size and weight of

insulation. Because the trial court’s written decision does not rely on evidence

improperly considered, we disagree that the court committed prejudicial error.

        The Industrial Insurance Act provides that the trial court “shall not receive

evidence or testimony other than, or in addition to, that evidence offered before

the Board         RCW 51.52.115. Therefore, the superior court reviews the

Board’s decision based solely on the evidence and testimony presented to the

Board. Stelter v. Dept. of Labor & Indus., 147 Wash. 2d 702, 707, 57 P.3d 248

(2002). The appellate court presumes the trial court disregarded improper

       court wifl devote more attention and time to review the transcript than the appellate
       court and thereby be able to better weigh the believability of a witness’ testimony
       when juxtaposed with other witness testimony. A reviewing court focuses only on
        those portions of the record highlighted by the parties. A trial court has more
        experience in evaluating conflicting testimony.
Zavala, 185 Wash. App. at 869-70.


                                                16
 No. 77478-6-1/17


evidence when making its findings. Katare v. Katare, 175 Wash. 2d 23, 40 n.8, 283
P.3d 546 (2012); State v. Miles, 77 Wash. 2d 593, 601, 464 P.2d 723 (1970). “In

nonjury proceedings a new trial ordinarily will not be granted for error in the

admission of evidence, if there remains substantial admissible evidence to

otherwise support the trial court’s findings.” Miles, 77 Wash. 2d at 601.

         During the bench trial, the court discussed the 2013 MRI report that had

not been before the Board. In the written decision, the trial court referenced the

radiologist’s interpretation of the MRI as showing “severe foraminal narrowing.”

Multiple medical experts testified as to this specific finding in the MRI report.7

Given the testimony by the medical professionals as to the details of the MRI, the

trial court’s examination of the actual report was inconsequential.

         Furthermore, the decision of the Board before the court for review

specifically described the MRI report as showing “severe foraminal narrowing on

the right at C5-6 and bilaterally at 06-7.” Therefore, the reference to “severe

foraminal narrowing” in the trial court’s written decision had a clear foundation in

the record beyond the actual MRI report. The court’s written decision provides

no evidence of impermissible consideration of the MRI report.

         Masco also disputes the trial court’s discussion of a chart note from

Dr. Wright about the onset of the neck pain during oral arguments. But the trial

court’s written decision does not mention Dr. Wright’s chart note or attempt to

pinpoint the exact onset and reporting of neck pain in support of Angulo’s


        ~ c~ 286,   322-23 (Dr. Kutsy), 437, 443-44 (Dr. Robertson), 484-85 (Dr. Santoro), 575-76
(Dr. Wright).


                                                17
No. 77478-6-1/18


credibility. Thus, the written decision fails to show the trial court impermissibly

relied on this evidence.

       Similarly, Masco challenges the trial court’s discussion about Angulo’s

access to interpreters, the process of spine degeneration, and personal

knowledge of the heft of insulation. The trial court raised these issues while

questioning Masco’s counsel during oral arguments. However, the written

decision does not reference these issues or show the trial court considered them

when reaching its conclusions. Masco does not overcome the presumption that

the trial court disregarded improper evidence.

       Furthermore, trial judges are not barred from using personal knowledge

and common sense in arriving at a decision. “We do not believe the legislature

intended that judges leave their knowledge and understanding of the world

behind and enter the courtroom with blank minds. Judges are not expected to

leave their common sense behind.” State v. Grayson, 154 Wash. 2d 333, 339, 111
P.3d 1183 (2005). Therefore, we find no merit in Masco’s claim that the court

committed prejudicial error by considering evidence outside the record.

   C. Due Process

       Masco requests a new trial because the trial court violated due process

and denied a fair trial. According to Masco, the trial court was not adequately

familiar with the evidence in the record after reading the record at “warp speed,”

focusing on the briefing, and only “spot-checking” a few things. The judge also

called Masco’s argument on causation related to age and smoking as “specious.”

Based on this, Masco claims the trial judge predetermined his position, failed to


                                         18
No. 77478-6-1/19


properly review the evidence, and denied Masco a fair trial. We disagree.

        Basic due process requires a fair trial in a fair tribunal. Withrow v. Larkin,

421 U.S. 35, 46, 95S. Ct. 1456, 43 L. Ed. 2d 712 (1975). A biased decision-

maker is constitutionally unacceptable. Withrow, 421 U.S. at 46. But “[w]e
presume that courts are fair and will properly ‘discharge   [] [their] official duties
without bias or prejudice.’ This presumption is inherent in the role of a judge.” In

re Disciplinary Proceeding Against King, 168 Wash. 2d 888, 904, 232 P.3d 1095

(2010) (citations omitted). Therefore, “[a]n assertion of an unconstitutional risk of

bias must overcome a presumption of honesty and integrity accruing to judges.”

State v. Chamberlin, 161 Wash. 2d 30, 38, 162 P.3d 389 (2007). Overcoming the

presumption requires specific facts establishing bias. In re Pers. Restraint of

Davis, 152 Wash. 2d 647, 692, 101 P.3d 1(2004).

       Masco fails to provide sufficient proof to overcome this presumption. The

trial court explained its preparation, including review of the briefs and decisions of

the Board and the AU, and reference to the record as needed. The trial court

heard oral argument from the parties and took the case under advisement before

issuing its written decision. The record demonstrates thorough consideration of

the parties’ positions.

       While the trial court showed clear reservations about Masco’s position, it

provided Masco the opportunity to argue in response and attempt to alleviate the

reservations. Understandably, Masco may not have appreciated the trial court’s

overt skepticism or pointed questions about its theory of the case. But, the trial

court’s aggressive inquiry does not amount to specific evidence of bias.


                                          19
No. 77478-6-1/20


   D. Attorney Fees on Appeal

       Angulo requests fees on appeal under RCW 51.52,130, which awards

fees to a worker whose right to relief is sustained when the employer appeals.

Young v. Dept. of Labor & Indus., 81 Wash. App. 123, 132, 913 P.2d 402 (1996).

“[TJhe statute encompasses fees in the superior court and the appellate court

when both courts review the matter.” Fred Meyer, Inc. v. Shearer, 102 Wash. App.
336, 341, 8 P.3d 310 (2000). Here, Masco appealed the decision of the Board.

Angulo defended the appeal and the prevailed on his right to relief. Therefore,

we award reasonable attorney fees as requested.

      Affirmed.




WE CONCUR:




                                       20